Exhibit 10.11

AMENDED AND RESTATED
Quest Diagnostics Incorporated
Employee Long-Term Incentive Plan
(As amended February 14, 2014)


1.THE PLAN
(a)    Purpose. This Amended and Restated Quest Diagnostics Incorporated
Employee Long-Term Incentive Plan (the “Plan”) is intended to benefit the
stockholders of Quest Diagnostics Incorporated (the “Company”) by providing a
means to attract, retain and reward individuals who can and do contribute to the
longer term financial success of the Company. Further, the recipients of
stock-based awards under the Plan should identify their success with that of the
Company’s stockholders and therefore will be encouraged to increase their
proprietary interest in the Company.
(b)    Effective Date. The original version of the Plan became effective upon
its approval by the holders of stock entitled to vote at the Company’s 2005
Annual Meeting of Stockholders (the “Effective Date”).
2.    ADMINISTRATION
(a)    General. The Plan shall be administered by an administrator (the
“Administrator”) which shall be: (i) in the case of employees that are not
executive officers, either the Board of Directors of the Company (the “Board”)
or a committee appointed by the Board; or (ii) in the case of employees that are
executive officers, a committee appointed by the Board consisting of no less
than two of its members, none of whom shall be (or formerly have been) an
employee of the Company; provided, however, that, in the case of employees that
are not executive officers, notwithstanding any such appointment, from time to
time the Board may assume, at its sole discretion, full or partial
responsibility for administration of the Plan. In addition, the Board may
delegate to a committee consisting of one or more of its members (including any
member who is a current or former officer or other employee of the Company)
authority concurrent with that of the Administrator to take the actions
described in Section 2(b) (any such committee being referred to, collectively
with the Administrator, as the “Committee”). Except with regard to awards to
employees subject to Section 16 of the Securities Exchange Act of 1934, the
Administrator may delegate such responsibilities and powers as it specifies to
one or more of its members or to any officer or officers selected by it. Any
action undertaken by any such delegee in accordance with the Administrator’s
delegation of authority shall have the same force and effect as if

1



--------------------------------------------------------------------------------

Exhibit 10.11




2



--------------------------------------------------------------------------------



undertaken directly by the Administrator. Any such delegation may be revoked by
the Administrator at any time.
(b)    Award granting authority. The Committee shall have power and authority
to:
(i)    select individuals (other than executive officers) to receive awards from
among those persons eligible to receive awards pursuant to Section 2(d);
(ii)    determine the types and terms and conditions of all awards granted,
including performance and other earnout and/or vesting conditions and the
consequences of termination of employment; and
(iii)    determine the extent to which awards may be transferred to eligible
third parties to the extent provided in Section 7(a).
(c)    Administrative authority. In addition to the powers and authorities
described in Section 2(b), the Administrator’s power and authority shall
include, but not be limited to, interpreting the provisions of the Plan and
awards under the Plan and administering the Plan in a manner that is consistent
with its purpose. The Administrator’s determinations under the Plan need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, awards under the Plan (whether or not such persons are
similarly situated). The Administrator’s decision in carrying out the Plan and
its interpretation and construction of any provisions of the Plan or any award
granted or agreement or other instrument executed under it shall be final and
binding upon all persons. No members of the Board, the Committee or the
Administrator shall be liable for any action, omission or determination made in
good faith in administering the Plan or in making, or refraining from making,
awards hereunder.
(d)    Eligible Persons. Awards may be granted to any employee of the Company or
of (i) any corporation (or a partnership or other enterprise) in which the
Company owns or controls, directly or indirectly, 50% or more of the outstanding
shares of stock normally entitled to vote for the election of directors (or
comparable equity participation and voting power) or (ii) any other corporation
(or partnership or other enterprise) in which the Company, directly or
indirectly, has at least a 20% equity or similar interest and whose employees
the Administrator designates as eligible to receive awards under the Plan. An
individual’s status as an administrator of the Plan pursuant to authority
delegated under Section 2(a) will not affect his or her eligibility to receive
awards under the Plan.
(e)    Award Prices. Except for awards made in connection with the assumption
of, or in substitution for, outstanding awards previously granted by an acquired
entity (“Substitute Awards”), all awards denominated or made in Shares shall use
as the per Share price an amount equal to or greater than the Fair Market Value
(as defined herein) of the Shares on the date of grant. For purposes of the
Plan, “Fair Market Value” means, unless the Administrator determines otherwise,
the mean of the high and low selling prices of a share of the Common Stock of
the Company (“Share”) on the New York Stock Exchange Composite list (or such
other stock exchange as shall be the principal public trading market for the
Shares) on the date the award is granted, or if Shares are not traded on such
date, the

3



--------------------------------------------------------------------------------



mean of the high and low selling prices on the New York Stock Exchange Composite
list (or such other stock exchange as shall be the principal public trading
market for the Shares) on the next preceding day on which such Shares were
traded. With respect to Substitute Awards, the per Share price, if less than the
Fair Market Value of the Shares on the date of the award, shall be determined so
that the excess of the aggregate intrinsic value of the Substitute Award,
determined immediately after the transaction giving rise to the substitution or
assumption of the predecessor award, does not exceed the aggregate intrinsic
value of such predecessor award, determined immediately before such transaction,
and such substitution complies with applicable laws and regulations, including
the listing requirements of the New York Stock Exchange or other principal stock
exchange on which the Shares are then listed and Section 409A or Section 424 of
the Internal Revenue Code (the “Code”), as applicable.
(f)    No Repricing. Except as provided for in Section 3(f), the per Share
exercise price of any stock option or stock appreciation right may not be
decreased after the grant of the award, and a stock option or stock appreciation
right may not be surrendered as consideration in exchange for cash, the grant of
a new stock option or stock appreciation right with a lower per Share exercise
price or the grant of a stock award, without stockholder approval.
3.    SHARES SUBJECT TO THE PLAN AND ADJUSTMENTS
(a)    Maximum Shares Available for Delivery. Subject to adjustments under
Section 3(f), the maximum number of Shares that may be delivered to participants
and their beneficiaries under the Plan shall be equal to (i) 60,250,000 Shares;
(ii) any Shares that were available for future awards under the Company’s 1996
Employee Equity Participation Plan (the “Prior Plan”) as of June 29, 1999; and
(iii) any Shares that were represented by awards granted under the Prior Plan,
which are or may be forfeited, which expire or are canceled without the delivery
of Shares or which have resulted or may result in the forfeiture of Shares back
to the Company after June 29, 1999. For awards made on or after the date of the
Company’s 2012 annual meeting of stockholders, any Shares covered by awards
granted pursuant to Section 4(b) or Section 4(c) shall be counted against the
foregoing limit on the basis of one Share for every Share subject to the award,
and any Shares covered by awards granted pursuant to Section 4(d) shall be
counted against such limit on the basis of 2.65 Shares for every Share subject
to the award.
(b)    Any Shares delivered under the Plan or the Prior Plan which are forfeited
back to the Company because of the failure to meet an award contingency or
condition shall again be available for delivery pursuant to new awards granted
under the Plan. Any Shares covered by an award (or portion of an award) granted
under the Plan or the Prior Plan of the Company, which is forfeited or canceled,
expires or is settled in cash, shall be deemed not to have been delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. Any Shares that become available for delivery under the Plan
pursuant to the two preceding sentences and that were subject to awards made on
or after the date of the Company’s 2012 annual meeting of stockholders shall be
added back as one Share if such Shares were subject an award granted pursuant to
Section 4(b) or Section 4(c), and as 2.65 Shares if such Shares were subject to
an award granted pursuant to Section

4



--------------------------------------------------------------------------------



4(d). For purposes of determining the number of shares that remain available for
issuance under the Plan, (i) any Shares that are tendered by a participant or
withheld by the Company to pay the exercise price of an award or to satisfy the
participant’s tax withholding obligations in connection with the exercise or
settlement of an award and (ii) all of the Shares covered by a net share settled
stock option or a stock-settled stock appreciation right to the extent
exercised, shall be deemed delivered pursuant to the Plan and shall not be
available for delivery pursuant to new awards under the Plan. In addition,
Shares repurchased on the open market with the proceeds of the exercise price of
an award shall not be added to the number of Shares available for delivery
pursuant to new awards under the Plan. The Shares delivered under the Plan may
be authorized and unissued shares or shares held in the treasury of the Company,
including shares purchased by the Company (at such time or times and in such
manner as it may determine).
(c)    Substitute Awards. Shares issued under the Plan through the settlement,
assumption or substitution of Substitute Awards or, to the extent permitted by
the rules of the New York Stock Exchange (or other stock exchange as shall be
the principal public trading market for the Shares), awards granted over Shares
available as a result of the Company’s assumption of an acquired entity’s plans
in corporate acquisitions and mergers shall not reduce the maximum number of
Shares available for delivery under the Plan or the maximum number of Shares
that may be delivered in conjunction with awards granted pursuant to Section
4(d).
(d)    Other Plan Limits. Subject to adjustment under Section 3(f), the
following additional maximums are imposed under the Plan. The maximum aggregate
number of Shares that may be covered by awards granted to any one individual
during any fiscal year of the Company pursuant to Sections 4(b) and 4(c) shall
not exceed 2,000,000 Shares. The aggregate maximum payments that can be made for
awards granted to any one individual pursuant to Section 4(d) on or after the
Effective Date shall not exceed 1,000,000 Shares. The full number of Shares
available for delivery under the Plan may be delivered pursuant to incentive
stock options under Section 422 or any other similar provision of the Code,
except that in calculating the number of Shares that remain available for awards
of incentive stock options, the rules set forth in Section 3(a) shall not apply
to the extent not permitted by Section 422 of the Code.
(e)    Payment Shares. Subject to the overall limitation on the number of Shares
that may be delivered under the Plan, available Shares may be used as the form
of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company.
(f)    Adjustments for Corporate Transactions. In the event of any stock split,
reverse stock split, stock dividend, recapitalization, reorganization, merger,
demerger, consolidation, split-up, spin-off, combination or exchange of shares,
or any similar change affecting the Shares, or in the event the Company pays an
extraordinary cash dividend, (i) the number and kind of shares which may be
delivered under the Plan pursuant to Sections 3(a) and 3(d); (ii) the number and
kind of shares subject to outstanding awards; and (iii) the exercise price of
outstanding stock options and stock appreciation rights shall be appropriately
adjusted consistent with such change in such manner as the Administrator may
deem equitable to prevent substantial dilution or enlargement of the right
granted to,

5



--------------------------------------------------------------------------------



or available for, participants in the Plan; provided, however, that no such
adjustment shall be required if the Administrator determines that such action
could cause a stock option or stock appreciation right to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”) or otherwise could subject a
participant to any interest or additional tax imposed under Section 409A in
respect of an outstanding award. Similar adjustments may be made in situations
where the Company assumes or substitutes for outstanding awards held by
employees and other persons of an entity acquired by the Company.
4.    TYPES OF AWARDS
(a)    General. An award may be granted singularly, in combination with another
award(s) or in tandem whereby exercise or vesting of one award held by a
participant cancels another award held by the participant. Subject to the
limitations of Section 2(e), an award may be granted as an alternative or
successor to or replacement of an existing award under the Plan or under any
other compensation plan or arrangement of the Company, including the plan of any
entity acquired by the Company. The types of awards that may be granted under
the Plan include:
(b)    Stock Option. A stock option represents a right to purchase a specified
number of Shares during a specified period at a price per Share which is no less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
of the award. A stock option may be intended to qualify as an incentive stock
option under Section 422 or any other similar provision of the Code or may be
intended not to so qualify. Each stock option granted on or after the Effective
Date shall expire on the applicable date designated by the Committee but in no
event may such date be more than ten years from the date the stock option is
granted. The Shares covered by a stock option may be purchased by means of a
cash payment or such other means as the Administrator may from time-to-time
permit, including (i) tendering (either actually or by attestation) Shares
valued using the market price on the date of exercise, (ii) authorizing a third
party to sell Shares (or a sufficient portion thereof) acquired upon exercise of
a stock option and to remit to the Company a sufficient portion of the sale
proceeds to pay for all the Shares acquired through such exercise and any tax
withholding obligations resulting from such exercise; (iii) a net share
settlement procedure or through the withholding of Shares subject to the stock
option valued using the market price on the date of exercise; or (iv) any
combination of the above.
(c)    Stock Appreciation Right. A stock appreciation right is a right to
receive a payment in cash, Shares or a combination thereof, equal to the excess
of the aggregate market price on the date of exercise of a specified number of
Shares over the aggregate exercise price of the stock appreciation right being
exercised. The longest period during which a stock appreciation right granted on
or after the Effective Date may be outstanding shall be ten years from the date
the stock appreciation right is granted. The exercise price of a stock
appreciation right shall be no less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of the award.
(d)    Stock Award. A stock award is a grant of Shares or of a right to receive
Shares (or their cash equivalent or a combination of both) in the future. Each
stock award shall be

6



--------------------------------------------------------------------------------



earned and vest over such period and shall be governed by such conditions,
restrictions and contingencies as the Committee shall determine. These may
include continuous service and/or the achievement of performance goals. The
performance goals that may be used by the Committee for stock awards intended to
qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code shall consist of one or more of the following: operating profits
(including EBITDA), net profits, earnings per share, profit returns and margins,
revenues, shareholder return and/or value, stock price, return on invested
capital, cash flow, customer attrition, productivity, workforce diversity,
employee satisfaction, individual executive performance, customer service and
quality metrics. Performance goals may be measured solely on a corporate,
subsidiary or business unit basis, or a combination thereof. Further,
performance criteria may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance criteria. Profit, earnings
and revenues used for any performance goal measurement may exclude: gains or
losses on operating asset sales or dispositions; asset write-downs; litigation
or claim judgments or settlements; accruals for historic environmental
obligations; effect of changes in tax law or rate on deferred tax assets and
liabilities; accruals for reorganization and restructuring programs; uninsured
catastrophic property losses; the effect of changes in accounting standards; the
cumulative effect of changes in accounting principles; and any extraordinary
non-recurring items as determined in accordance with generally accepted
accounting principles and/or described in management’s discussion and analysis
of financial performance appearing in the Company’s annual report to
stockholders for the applicable year.
5.    AWARD SETTLEMENTS AND PAYMENTS
(a)    Dividends and Dividend Equivalents. Awards of stock options and stock
appreciation rights shall not include any right to receive dividends or dividend
equivalent payments in respect of Shares underlying the award; provided,
however, that Shares delivered upon exercise of stock options and stock
appreciation rights shall, from the date of delivery, have the same dividend
rights as other outstanding Shares. A stock award pursuant to Section 4(d) may
include the right to receive dividends or dividend equivalent payments which may
be paid either currently or credited to a participant’s account. Any such
crediting of dividends or dividend equivalents may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including vesting conditions and the reinvestment of such credited amounts in
Share equivalents, and, in the case of any award subject to the achievement of
performance goals, such dividends or dividend equivalents shall be paid only if,
and to the extent that, such performance goals are satisfied.
(b)    Payments. Awards may be settled through cash payments, the delivery of
Shares, the granting of awards or combination thereof as the Committee shall
determine. Any award settlement, including payment deferrals, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine. The Committee may permit or require the deferral of any award
payment, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest, or dividend
equivalents, including converting such credits into deferred Share equivalents.
It is intended that any such settlement or deferral shall be implemented in a
manner and this Plan shall be interpreted and administered so as to comply with
Section 409A and any applicable guidance

7



--------------------------------------------------------------------------------



issued thereunder in order to avoid the imposition of any interest or additional
tax on an employee under Section 409A in respect of any award.
6.    PLAN AMENDMENT AND TERMINATION
(a)    Amendments. The Board may amend this Plan and the Administrator may amend
any outstanding award in such manner as it deems necessary and appropriate to
better achieve the Plan’s purpose, provided, however, that (i) except as
provided in Section 3(f), (a) the Share and other award limitations set forth in
Sections 3(a) and 3(d) cannot be increased and (b) the minimum stock option and
stock appreciation right exercise prices set forth in Sections 2(e), 4(b) and
4(c) cannot be changed unless such a plan amendment is properly approved by the
Company’s stockholders, and (ii) no such amendment shall, without a
participant’s consent, materially adversely affect a participant’s rights with
respect to any outstanding award. Notwithstanding the foregoing, no action taken
by the Administrator (x) to settle or adjust an outstanding award pursuant to
Section 3(f) or (y) to modify an outstanding award to avoid, in the reasonable,
good faith judgment of the Company, the imposition on any participant of any
tax, interest or penalty under Section 409A, shall require the consent of any
participant.
(b)    Plan Suspension and Termination. The Board may suspend or terminate this
Plan at any time. However, in no event may any awards be granted under the Plan
after the date of the 2022 Annual Meeting of Stockholders. Any such suspension
or termination shall not of itself impair any outstanding award granted under
the Plan or the applicable participant’s rights regarding such award.
7.    MISCELLANEOUS
(a)    Assignability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution; provided, however, that the Committee may permit
transfers as gifts to family members or to trusts or other entities for the
benefit of one or more family members on such terms and conditions as it shall
determine; and, provided, further, that unless permitted by applicable
regulations under the Code or other Internal Revenue Service guidance, the
Committee may not permit any such transfers of incentive stock options. During
the lifetime of a participant to whom incentive stock options were awarded, such
incentive stock options shall be exercisable only by the participant.
(b)    No Individual Rights. The Plan does not confer on any person any claim or
right to be granted an award under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee or other person any
right to continue to be employed by or to perform services for the Company, any
subsidiary or related entity. The right to terminate the employment of or
performance of services by any Plan participant at any time and for any reason
is specifically reserved to the employing entity.
(c)    Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or a separate fund or funds. The Plan shall not
establish any fiduciary relationship between the Company and any participant or
beneficiary of a

8



--------------------------------------------------------------------------------



participant. To the extent any person holds any obligation of the Company by
virtue of an award granted under the Plan, such obligation shall merely
constitute a general unsecured liability of the Company and accordingly shall
not confer upon such person any right, title or interest in any assets of the
Company.
(d)    Use of Proceeds. Any proceeds from the sale of shares under the Plan
shall constitute general funds of the Company.
(e)    Other Benefit and Compensation Plans. Unless otherwise specifically
determined by the Administrator, settlements of awards received by participants
under the Plan shall not be deemed a part of a participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any Company
benefit plan or severance Plan. Further, the Company may adopt any other
compensation Plans, plans or arrangements as it deems appropriate.
(f)    No Fractional Shares. Unless otherwise determined by the Administrator,
no fractional Shares shall be issued or delivered pursuant to the Plan or any
award, and the Administrator shall determine whether any fractional Share shall
be rounded up or rounded down to the nearest whole Share, whether cash shall be
paid or transferred in lieu of any fractional Shares, or whether such fractional
Shares or any rights thereto shall be canceled.
(g)    Governing Law. The validity, construction and effect of the Plan and,
except as otherwise determined by the Administrator, any award, agreement or
other instrument issued under the Plan, shall be determined in accordance with
the laws of the State of New Jersey applicable to contracts entered into and
performed entirely within the State of New Jersey (without reference to its
principles of conflicts of law).



9

